Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-3-2004

D'Iorio v. Majestic Lanes Inc
Precedential or Non-Precedential: Precedential

Docket No. 03-1788




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"D'Iorio v. Majestic Lanes Inc" (2004). 2004 Decisions. Paper 568.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/568


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       PRECEDENTIAL                (Filed June 3, 2004)
                                                       ___________
   UNITED STATES COURT OF
APPEALS FOR THE THIRD CIRCUIT            Anthony S. McCaskey, Esq. (Argued)
          ___________                    Peter B. Van Deventer, Jr., Esq.
                                         St. John & Wayne
              No. 03-1788                Two Penn Plaza East
              ___________                Newark, NJ 07105
                                            Counsel for Appellant
            JOHN D'IORIO;
            DIANE D'IORIO
                                         Scott K. McClain, Esq. (Argued)
                      v.                 Winne, Banta, Hetherington & Basralian
                                         25 Main Street
       MAJESTIC LANES INC.,              Court Plaza North
       a New Jersey Corporation,         Hackensack, NJ 07602
                                            Counsel for Appellee
                    Appellant                         ___________
              ___________
                                               OPINION OF THE COURT
    APPEAL FROM THE UNITED                          ___________
     STATES DISTRICT COURT
       FOR THE DISTRICT
                                         NYGAARD, Circuit Judge.
         OF NEW JERSEY
                                            Under Alternative Dispute Resolution
        (D.C. No. 01-cv-00809)           Act of 1998 (“the Act”), 28 U.S.C. § 651
     District Judge: The Honorable       et seq., District Courts must enact local
          Harold A. Ackerman             rules authorizing “the use of alternative
               ___________               dispute resolution processes in all civil
                                         actions” in accordance with the Act’s
      ARGUED MARCH 9, 2004               provisions. 28 U.S.C. § 651(b). The
                                         District of New Jersey complied with this
      Before: SLOVITER and               command and enacted N.J. L. Civ. R.
    NYGAARD, Circuit Judges, and         201.1(h)(1), which reads:
    OBERDORFER, District Judge*
                                            Any party may demand a trial de
                                            novo in the District Court by filing
                                            with the Clerk a written demand,
                                            containing a short and plain
*. Hon. Louis F. Oberdorfer, Senior         statement of each ground in support
District Judge, United States District      thereof, and serving a copy upon all
Court for the District of Columbia,         counsel of record or other parties.
sitting by designation.
   Such a demand must be filed within             inconsistent, and in so holding will reverse
   30 days after the arbitration award            the judgment of the District Court.
   is filed and service is accomplished
                                                                       I.
   by a party pursuant to 28 U.S.C.
   §[657], or by the Clerk (whichever                 John D’Iorio alleges that he slipped
   occurs first) . . . . Withdrawal of a          and fell at a bowling alley owned by
   demand for a trial de novo shall               Majestic Lanes and sued Majestic in the
   reinstate the arbitrator’s award.              United States District Court for the District
                                                  of New Jersey. The Court referred the
(emphasis added).
                                                  lawsuit to compulsory arbitration pursuant
                                                  to New Jersey Local Rule 201.1.
   Section 657(c) of the Act reads:                   D’Iorio prevailed in arbitration and was
                                                  awarded $274,488. The award was filed in
   Trial de novo of arbitration awards. --
                                                  the District Court on May 2, 2002. The
   (1) Time for filing demand. –                  very next day, D’Iorio filed a demand for
   Within 30 days after the filing of an          a trial de novo. Following the passage of
   arbitration award with a district              the thirty-day limitation on demands for
   court under subsection (a), any                arbitration, D’Iorio filed a document styled
   party may file a written demand for            as a “Notice of Withdrawal of Demand for
   a trial de novo in the district court.         Trial De Novo,” requesting that the District
                                                  Court withdraw his demand for a trial de
   (2) Action restored to court docket.
                                                  novo and reinstate the arbitration award.
   – Upon a demand for a trial de
                                                  Majestic sent a letter to the District Court
   novo, the action shall be restored to
                                                  objecting to the reinstatement of the
   the docket of the court and treated
                                                  arbitration award. However, the District
   for all purposes as if it had not
                                                  Court had already granted D’Iorio’s
   been referred to arbitration.
                                                  motions, and had entered judgment in his
28 U.S.C. § 657(c) (emphasis added)               favor in the amount of the arbitrator’s
                                                  award.
                                                      Then, Majestic filed its own demand
   Majestic argues that by allowing
                                                  for a trial de novo to which D’Iorio
D’Iorio to resurrect his arbitration award
                                                  objected. Upon instructions from the
by withdrawing his demand for a trial de
                                                  District Court, Majestic also filed a formal
novo, the emphasized portion of Rule
                                                  motion to strike the reinstatement of the
201.1(h)(1) is inconsistent with § 657(c)’s
                                                  arbitration award and the entry of
requirement that once a demand for a trial
                                                  judgment. The District Court denied this
is made, the action be treated “for all
                                                  motion, but granted D’Iorio’s cross-motion
purposes as if it had not been referred to
                                                  to strike Majestic’s demand for a trial de
arbitration.” We agree, hold that it is
                                                  novo, because Majestic had not filed it

                                              2
“within thirty days after the filing of [the]       been an arbitration proceeding, the nature
arbitration award.” It is from this order           or amount of any award, or any other
that Majestic appeals.1                             matter concerning the conduct of the
                                                    arbitration proceeding [unless that
                     II.                            evidence is otherwise admissible or is
    We need not labor long on this issue.           stipulated to by the parties.]”).
It is axiomatic that the local rules of a               D’Iorio attempts to elide this patent
District Court must be consistent with Acts         inconsistency by arguing that all Majestic
of Congress. Fed. R. Civ. P. 83(a)(1); see          had to do to make this situation equitable
also In re Kool, Mann, Coffee & Co., 23             was file its own demand for a trial de novo
F.3d 66, 68 (3d Cir. 1994). The plain               within the thirty-day period provided in
language of § 657(c) is that once “a                both the local rules and § 657(c)(1). This
demand for a trial de novo” is made, “the           argument is true, but misses the point.
action shall be restored to the docket of the       First, Majestic is entitled to the assurances
court and treated for all purposes as if it         of the Act that once D’Iorio filed his
had not been referred to arbitration.” 28           demand for a trial de novo, the arbitration
U.S.C. § 657(c)(2) (emphasis added).                award was a nullity, and the cause would
Local Rule 201.1(h)(1) permits a party to           be tried. Second and equally as important,
demand a trial de novo and then withdraw            that Majestic may have been able to
that demand at any time.            Such a          protect itself from the inequitable situation
withdrawal results in the reinstatement of          created by the operation of Rule
the arbitration award. N.J. L. Civ. R.              201.1(h)(1) by filing a prophylactic
201.1(h)(1). Clearly, this procedure does           demand for a trial de novo does not
not treat the action as if it had never been        address the simple fact that Rule
referred to arbitration, as required by §           201.1(h)(1) is fundamentally inconsistent
657, and contravenes the plain language of          with the plain language of § 657(c)(2).
§ 657(c)(2) as well as the clear intent of          We hold, as did the Court of Appeals for
that Section to prevent an arbitration              the Eleventh Circuit, that “[the language of
award from having any effect on a                   Section 657(c)(2)] implies that all parties
subsequent trial de novo. See 28 U.S.C. §           to the arbitration are treated as if the
657(c)(3) (“The court shall not admit at the        arbitration never occurred; thus, once [one
trial de novo any evidence that there has           party] filed a demand for a trial de novo,
                                                    [the remaining party] was relieved of the
                                                    obligation to file such a demand.” CNA
1. We have jurisdiction from this final             Fin. Corp. v. Brown, 162 F.3d 1334, 1337
order under 28 U.S.C. § 1291 and                    n.3 (11th Cir. 1998).
exercise plenary review over the District
                                                        In summary, we hold that the District
Court’s interpretation of the local rules at
                                                    Court erred by denying Majestic’s motion
issue. In re Paoli R.R. Yard PCB Litig.,
                                                    to strike D’Iorio’s request to withdraw his
221 F.3d 449, 458 (3d Cir. 2000).

                                                3
demand for a trial de novo, and by failing
to vacate both the reinstatement of the
arbitration award and the entry of
judgment. We will reverse and remand for
a trial de novo.




                                             4